Case 3:19-cv-00418-REP-RCY Document 25-7 Filed 05/18/20 Page 1 of 2 PageID# 256


                                               ^OLOe v. ^ay
                                                 C\\J\\ l\c\\on Wo. 3'WcVHl^




                                 EXHIBIT G
        Case 3:19-cv-00418-REP-RCY Document 25-7 Filed 05/18/20 Page 2 of 2 PageID# 257
                                                                 Co ft/
                                                                                               Oo
                                 Virginia
                   Department of Corrections                                                                 Offender Request 80i_F3a_7-12
                     Sussex II State Prison


                                                          Offender Request
DIRECTIONS
1. Fill in your Name,Number, Full Housing Assignment                      4. Requests may be returned unanswered if addressed to
2. Please Print your request; KEEP IT BRIEF                                      the wrong department or if duplicate requests are
3. Drop in the appropriate Mail Box                                              sent.
          YOUR LAST NAME                                       FIRST                        MI         NUMBER               BLDG/CELL


                                                      UWrU                                          V\3\SM 5                \B-^0
         WORK ASSIGNMENT                               ASSIGNED COUNSELOR                                        TODAY'S DATE

                                                  Onnch                                                   (o/28 j 1?
TO: nCounselor                       □ Medical                  □ Personal Property              □ Law Library             DMailroom
        □ Unit Manager               □ Mental Health            □Education                       1_| Hearings              O Accounting
        (Zl Ombudsman                DDentist                   □Food Service                    □ Recreation              □Commissary
        □ IPM-Programs Mgr. QChaplain                           □Workforce Specialist Q^nterprise Laundry □Laundry
        n EBP Manager       □ Assistant Warden                  □ Warden                         □ Other p. ShgW j                      CoUns>e\or
CHECK PURPOSE: [IlAppointment Request (Applicable departments only.)2fQuestion/Statement
         g\rv\ vAi f t-V tn fi "Vn CiJiAVer \                  To 'VVig
                                                               Vo'VVf     "VervvxTnA'Vroo                              Ci DCT,       loiioc o•"»
5/3o|i^.                 -Vng
                           W    Vyvi                  (v3Anuci\ -for Q.f.                              ^        \V>e          fc''- •FVtg.
                     r                           tC
•V^rrw; nctViuO          rv\y job \S -VbowV my V^^baVto"          c tVxrfct'i ^ro                   c?fc:ler\y pye           pf VVte u>erV^cre
cxxA/cC t nvVr\\i.'\t'on         de'Vei'mineJ loy Fbe V\joi \{v Supervisef cC Wa'Vc^ Comimancl-er*) VV>€y>                      va/rii'V-gn
AviS^^'cct VfoA \S T€(|^uir<. ^ t .-e . c^py c(-cbciv^ti                                            IHe                    uuri'VV€'"> cn FVj-c
                         Vor^n I. r^ce^yedi           iy\Sui--Ftcie'-'t-X Md no-V r^ceivi? g cV)C!.rj t /io pber^-fcr-e qo
Tyi c<                    ncecleJ-'^Q '^viS'V/fy i-be Hrrn/nci-Vjoo   coy Job- CciV) )/ou p\ect£c |-3r>A/cVCc(
•\v) VYV-C 61 c*Py clr \\\e. Xr>cr<ji£o \" Rtpgr\        vA/aS usej H ^gSii Py roc        ifrvm; locy^eo/
 ^ftov<\ yt\y }Qb-                        ^cU-
                         DO NOT ATTACH ADDITIONAL PAGES; DO NOT WRITE BELOW THIS LINE
♦
                                                               RESPONSE
Request sent to correct department □ Yes □ No; Routed to:                                                          Date:

Ygcjtr re<au.e«rf-                                             De^ -fcinji£>a.j^^/4 -to -i-he^
                             •

                                                                                                                 received
                                                                                                                   AU6 0 2 2018
                                                                                           7                      OmbucJsirian Unit
  / f         =!         T                                 _                -j       wT u^                   1    E3StSrn                  2

 i:<2A -Hkl). rAi7Jy ,%Y                                                         fL'                  A                         d.A'± ,
 -ICa                                                                                                             / r/rcJ               cUyyJ.-
Offender seen O Yes CH No               ^
                                     Cccunado^                               n{(h\ aotfs
          Official Responding                                                            Date of Response

                                                                                                                           Revision Date: 1/3/2017
